Citation Nr: 1444328	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an evaluation in excess of 30 percent for PTSD.  The RO subsequently granted a 50 percent evaluation, effective from the date of claim.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also, because TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claims.  These records have been reviewed in this case.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal except as to the CAPRI (Compensation and Pension Records Interchange) records that were reviewed by the RO previously and the appeal brief.

The Veteran has raised a claim for heart disorder with pacemaker and defibrillator secondary to PTSD.  See Statement (May 2011).  This matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to TDIU is REMANDED to the AOJ and discussed in the REMAND portion of this decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not more nearly approximate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms.


CONCLUSIONS OF LAW

The criteria for rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA provided the Veteran VCAA notice in a May 2010 letter, prior to the adverse decision from which this appeal arises.  The RO issued to the Veteran a VCAA letter addressing the claim for TDIU in an October 2012 letter.

VA also met its duty to assist the Veteran.  All relevant medical records identified by the Veteran have been obtained and associated with the record.  VA afforded the Veteran VA medical examinations.  The reports of examination are sufficiently detailed so that the Board's evaluation of the claimed disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran avers that an evaluation in excess of 50 percent is warranted for PTSD.
In April 2010, he reported depression most of the time; shortness with his wife and family; isolating behavior; difficulty concentrating; a wandering mind to thoughts of the war; an inability to handle stress; severe anxiety and worry; and avoidance of crowds.  In June 2010 statements, the Veteran's daughter and his wife reported that the Veteran was more depressed and reclusive; and had painful memories and nightmares about his military experiences.  The Veteran's wife further reported that he had sleep problems with an inability to sleep or nightmares when sleeping.  She also noted that he argues with everyone.  In September 2010, the Veteran reported having nightmares 2-3 times a week, the need to take "anxiety pills" so he can sleep, and an inability to work due to concentration difficulties.

In April 2011, the Veteran reported that his symptoms had worsened since his June 2010 VA examination and that he did not have time to explain how his PTSD had worsened at his last examination.  In May 2011, the Veteran reported that he could not think fast enough to explain his feelings during his most recent VA examination; he only very seldom visited or ate out with friends and mostly socialized with just his family and pastor; that he has nightmares and flashbacks 2-3 times a week of his war experiences; that he wakes in a panic with a cold sweat; that he had to quit his job and retire in 2006 due to an inability to concentrate.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Schedular Criteria

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 30 percent evaluation where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background 

Report of VA examination dated in June 2010 reflects that the Veteran was retired due to medical problems in 2006 and that he was married to a wife of 57 years.  His symptoms included:  Depression; irritability at times with avoidance to keep from being "snappy" with his wife; intrusive thoughts; and poor sleep.  The Veteran's marriage was described as "great without any significant marital difficulties."  The Veteran was reported to "get along" with his adult children; and the Veteran indicated that he "enjoyed" his grandchildren.  He visited with friends, went out to eat, and attended church.  He stayed busy with household tasks, walked the dog, watched television, and drove to various errands-but he avoided driving long distances due to concentration difficulties.  Objectively, the Veteran's affect was broad, mood euthymic, and he appeared in no significant emotional distress.  He was mildly anxious, but had no impairment of thought processes or content.  He oriented in all spheres, memory was intact, and speech was within normal limits.  Behavior was appropriate.  Impulse control was adequate.  There was no panic attack although the Veteran indicated periodic anxiety feelings a couple times a week (described as nervous or shaky).  The Veteran reported depression about 20 percent of the time with occasional crying spells and hypervigilance.  A GAF score of 56 was assigned.  The examiner explained that the Veteran "struggles with PTSD" and has not worked due to physical health problems, but he "reports generally getting along with his wife and family though he does complaint of some increased feelings of irritability and frustration and copes with withdrawing."  The examiner further explained that the Veteran "maintains some social interactions and interests and stays busy with a number of activities."  The examiner noted that the Veteran had only complained of "periodic occasional spells of anxiety and [had] ongoing nightmares and memories of wartime trauma and other PTSD symptoms."

VA treatment records show that the Veteran was seen for a depression screen in May 2011 and expressed interest in PTSD group therapy with the Princeton Vet Center.  The Veteran reported that his mood was "bad" and stated that "I don't know why I'm weak, I have no energy, I'm lethargic, I have no strength.  I have not been able to do things I use to do since I had a defibrillator and pacemaker put in."  His interests included "watching TV, seeing friends, and going out with my children."  He complained of worsening concentration since his retirement 4 or 5 years earlier.  He denied feeling hopeless, but described some feelings of worthlessness.  On VA psychiatric evaluation also in May 2011, the Veteran was pleasant and cooperative; his affect was mildly dysthymic and "mood incongruent as there may be negative hyperbole for the purpose of his objective."  It was noted that he sought an increased disability evaluation.  The Veteran was dressed casually and made good eye contact; he showed no psychomotor agitation or retardation.  Thought processes were logical, linear, and goal oriented.  Thought content was without any suicidal/homicidal ideations, plan, or intent.  There was no paranoia, delusions, compulsions, or agoraphobia.  The Veteran denied perceptual disorders.  Impulse control was intact.  Insight and judgment were intact.  The Veteran appeared focused on assistance with his pending claim.  Sleep was fair; depressive symptoms seemed mostly related to physical medical problems; memory was good.  It was noted that the Veteran had nightmares and intrusive thoughts due to continual interaction with TPSD triggers on a daily basis, including war movies and news of current events in Iraq and Pakistan.  The diagnoses were mood disorder, secondary to medical condition, and PTSD.  A GAF score of 65-70 was assigned.  On depression screening in June 2011, the "score was 2 which is a negative screen for depression."  It was noted that the Veteran reported several days feeling little interest or pleasure in doing things; feeling down, depressed, or helpless; feeling bad about himself; and having difficulty concentrating.  He denied suicidal or homicidal thoughts.  An August 2011 mental status examination reflects that the Veteran was appropriately groomed and dressed; had good eye contact, cooperative behavior, and psychomotor activity within normal range.  Anxiety level was normal.  Affect was fair; mood was euthymic to dysthymic.  There was no impairment of thought content, processes, or perceptions.  Judgment and insight were fair.

A VET Center evaluation dated in August 2011 and prepared by a social worker reflects a diagnosis for severe PTSD with GAF score of 45.  It was noted that the Veteran lived with his wife of 57 years, arrived on time for his appointment, and wore blue jeans and a t-shirt.  He was anxious, of average intelligence, and had appropriate speech.  Memory function was impaired, motor activity tense, and judgment fair.  The Veteran was fully oriented.  The Veteran complained of difficulty falling and staying asleep, restlessness, nightmares 2-3 times a week, fatigue, irritability, anger outbursts, anxiety, tension, vivid memories of unpleasant experiences, and avoidance of activities that reminded him of those memories.  He further complained of memory loss, concentration problems, trouble trusting others, loss of interest in usual activities, depression, and emotional numbing.

A July 2013 VET Center clinical update summary prepared by a social worker reflects a diagnosis for severe PTSD with GAF score of 45-47.  The Veteran was described as having "occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, memory, and concentration, and mood due to such symptoms as anxiety, dissociation, frequent panic attacks, and depression three -four times /week, which affect his ability to function appropriately and effectively."  The social worker noted that the Veteran participated in bimonthly group and individual psychotherapy; that his wife reported that the Veteran had nightmares and she was afraid to wake him because she was in "fear he will wake up attacking her."  The social worker indicated that "He has great difficulty adapting to stressful circumstances that result in behaviors of avoidance, isolation, and irritability that manifests as explosive rage directed towards those in close proximity."

A private psychiatric evaluation dated in October 2013 reflects a diagnosis for severe PTSD and sever neurotic depression, with a GAF score of 45.  The Veteran reported that his average daily activities included lying around the house, helping with household chores, watching television, occasionally shopping, and attending church.  He denied frequently going out to visit.  Objectively, he was prompt for his appointment and casually dressed.  His affect was anxious; his mood was depressed; he was oriented in all spheres.  His thoughts were coherent.  He had difficulty relating with the examiner and speech revealed frustration.  Concentration was impaired.  Memory was fair.  Judgment was intact.  Insight was fair.  There was no evidence of hallucinations or delusions.

Report of VA examination dated in January 2014 reflects an assessment of "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although functioning satisfactorily with normal routine behavior, self-care and conversation."  The examiner noted that the Veteran interacted "very well" with his wife and family, noting that he enjoyed visits with them, although outside the family the Veteran was self-described as a "loner."  The examiner also noted that the Veteran regularly attends church and stayed busy with a few friends although limited by physical health problems.  The examiner indicated that the Veteran was retired after a long productive work history.  Memory was intact; the Veteran denied suicidal/homicidal thoughts; there were no hallucinations/delusions; the Veteran denied full blown panic attacks and there was no indication of obsessive compulsive behavior.  The Veteran reported feeling depressed only "sometimes," a day a week and reported that most of the time he was in a pretty good mood.  The Veteran reported frequent anxiety and worry contributed to by his memories and low mood.  The Veteran had nightmares 2-3 times a week and intrusive memories a few times a week.  He reported hypervigilance and hyper startle response; he denied excessive anger or irritability.  He reported poor sleep and concentration.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for a higher schedular evaluation.  38 C.F.R. § 4.7.  The lay evidence reflects that the Veteran has symptoms of depression; irritability and argumentativeness; reclusivity or isolating behavior; difficulty concentrating; anxiety; avoidance of crowds; sleep disturbances with an inability to sleep or nightmares 2-3 times a week; night sweats; and intrusive thoughts and memories.  The symptoms reported by the Veteran, his wife, and daughter along with those documented by the medical record do not more closely approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to his symptoms.  The record shows that the Veteran struggles with many PTSD symptoms, but the frequency and severity of these symptoms are not sufficient to more nearly approximate the criteria for the next higher rating.

The Board finds that the lay evidence is both competent and credible.  See Layno, supra.  Furthermore, the evidence is highly probative of the symptoms effecting the Veteran's occupational and social functioning.  The medical evidence includes VA examination reports, VA treatment records, Vet Center clinical updates, and a private psychiatric evaluation report.  This evidence is also competent and credible, and highly probative of the Veteran's constellation of symptoms to include the severity and frequency of those symptoms.  However, as explained below, the evidence does not reflect the severity or frequency required for the next higher evaluation.

The January 2014 VA examination report reflects that the Veteran has "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although functioning satisfactorily with normal routine behavior, self-care and conversation."  The Board observes that this conclusion corresponds to a schedular 30 percent disability evaluation, and that this conclusion is supported by the content of the examination report.  The Board finds that it is highly probative as it was prepared by a clinical psychologist after evaluating the Veteran and reviewing the pertinent information in the claims files to include the clinical information provided by the VET Center.  This evaluation is consistent with June 2010 VA examination report and the findings in the private psychiatric evaluation.

In contrast, a VET Center medical opinion from the Veteran's social worker reflects that the Veteran has "occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, memory, and concentration, and mood due to such symptoms as anxiety, dissociation, frequent panic attacks, and depression three-four times/week, which affect his ability to function appropriately and effectively."  This language corresponds to the regulatory language for a 70 percent evaluation.  However, the Board finds that this opinion has diminished probative value because the discussion of the symptoms in that opinion does not support the frequency or severity of symptoms required for an evaluation excess of 50 percent.  There is simply no discussion of the frequency or severity of the Veteran's symptoms in this clinical update other than a report involving his nightmares, his wife's fear of being attacked if she wakes him, and generically that he has difficulty in adapting to stressful situations that results in avoidance, isolation, irritability that then manifests in explosive rage.  This is devoid any reasoning to support the finding for occupational and social impairment with deficiencies in most area.

Also, the severity of the symptoms reported by the VET Center is incongruous with the other medical evidence of record to include the private psychiatric evaluation obtained by the Veteran.  For example, the VET Center reports that the Veteran has "frequent panic attacks."  However, while the Veteran reported frequent anxiety and worry on VA examination in January 2014, he denied full blown panic attack.  Furthermore, he reported only periodic anxiety feelings on VA examination in June 2010 and the Veteran's anxiety level was described as normal on VA treatment noted dated in August 2011.  The Veteran has not indicated panic attacks in his statements to VA, neither the Veteran's wife nor daughter noted any episodes of panic attacks, and panic attacks have not been reported during any of the Veteran's VA evaluations.  As such, the basis for the VET Center's conclusion that the Veteran has frequent panic attacks is lacking.

Likewise, while the August 2011 and July 2013 VET Center clinical updates reflect memory deficiencies, this is not borne out by the other evidence of record.  Notably, VA treatment note dated in May 2011 reflects good memory; private psychiatric evaluation dated in October 2013 reflects fair memory; and the January 2014 VA examination report shows intact memory and the Veteran denied full blown panic attacks.

Therefore, the Board finds that, vis-à-vis the other medical evidence of record, the VET Center findings have diminished probative value to the extent that they are not explained or otherwise not supported by the other lay/medical evidence of record.  Additionally, the Board notes that VET Center's medical opinion was prepared by a social worker, who is not a medically trained professional in the field of psychology or psychiatry and, therefore, his opinion has diminished probative value when viewed in conjunction with the mental status evaluation and opinions of those medically licensed and trained in the field of psychology or psychiatry.  It is noted that the credibility and weight to be attached to a medical opinion is within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board accepts that there is credible and probative evidence of anxiety and depression, and that depression appears to be the most prominent feature of the Veteran's disability.  However, neither symptom approaches the severity contemplated by the next higher evaluation.  The Board observes that none of the lay evidence, to include the Veteran's descriptions of symptoms during the evaluations of record, suggests that he has near- continuous panic or depression affecting the ability to function independently, appropriately and effectively.   But rather, the evidence shows that the Veteran regularly experiences symptoms of depression and anxiety on a weekly basis or once a day that has not interfered with his day-to-day activities.  On VA examination in June 2010, the Veteran reported that he visits with friends, will go out to eat, attends church, stays busy with household tasks, walks the dog, watches television, and drives to various errands.  Although in May 2011, the Veteran reported that he only very seldom visited or ate out with friends, and mostly just with family and his pastor, this too does not suggest near-continuous panic or depression.  Also, on VA examination in January 2014, the Veteran denied full blown panic attacks.  The Veteran manages to perform routine activities, and he can function independently and appropriately.

The evidence of record shows that the Veteran has irritability and an argumentative streak.  But is not shown by either the lay or medical evidence that he has unprovoked irritability with episodes of violence.  In fact, the Veteran appears to have good judgment by removing himself from situations or people when he feels irritated.  Although the July 2013 VET Center update reflects that the Veteran's wife was afraid to wake the Veteran from his nightmares "for fear he will wake up attacking her," there is no indication in the record that he has ever committed an act of violence against his wife, family, or others.  Also, while the July 2013 VET Center evaluation indicated irritability that manifests in explosive rage directed at those in close proximity, this is incongruous with the other evidence of record.  Report of VA examination dated in June 2010 reflects a history of "irritability at times" with avoidance to keep from being "snappy" with his wife.  Neither the VA treatment records nor the January 2014 VA psychiatric evaluation reflect any history for explosive rages.  The lay evidence reflects that the Veteran can be irritable and argues with everyone.  The Board finds that evidence pertaining to the Veteran's irritability does not lend itself to an interpretation of "explosive rage," which seems to connote a level of uncontrolled anger.

The evidence of record shows that the Veteran has isolating behavior.  However, again, he gets ups each day, helps with household chores, at times will leave his house to shop or visit family, and he regularly attends church.  His family relations appear intact given that he has maintained a long-term marriage and enjoys his family to include grandchildren.  Although with difficulty, the evidence of record shows that the Veteran has established and maintained effective relationships.  He has been married for over 50 years to his wife, he interacts socially with family, and leaves home to regularly attend church and occasionally shop.  On the January 2014 VA examination, the Veteran indicated that got along "very well" with his wife and family, and he noted that he enjoyed visits with them.  Although the Veteran and his family report that he has become reclusive and avoids people, the severity and frequency do not appear to have caused him to stay in his room or house for extended periods of time, or to miss church.

The evidence of record shows that the Veteran has been appropriately dressed and groomed at his various mental health examinations.  None of the evidence of record shows deficiencies of judgment, insight, or cognitive content or processing.  The Board has considered the GAF scores assigned during the appeal period as well, but finds the symptoms reported by the Veteran along with the objective findings on mental status evaluation to be more elucidating as to the degree of disability in this case.  As indicated above, the disability picture more nearly resembles the criteria for the 50 percent evaluation rather than the next higher evaluation.

Accordingly, the claim for increase is denied.  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in this case, a staged rating is not appropriate as the factual findings do not show distinct period where the disability exhibits symptoms that would warrant different ratings.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's psychiatric disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted. 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran is service connected for hearing loss disability and tinnitus in addition to PTSD.  The current evidence of record does not fully address the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, it is unclear whether the Veteran's service-connected disabilities combine to preclude him from obtaining or maintaining substantially gainful employment.  Therefore, remand for a VA examination on the issue of employability is necessary.

Accordingly, the case is REMANDED for the following action:

Expedited handling is requested as this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1. The AOJ should schedule the Veteran for a VA examination and obtain a medical opinion on employability.  The examiner should clarify for the record whether the Veteran is currently, or was at any time during the course of the appeal (i.e., since April 2010), unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to include his service-connected hearing loss, tinnitus, and PTSD.

Furthermore, the examiner is reminded that the standard for entitlement to a total disability rating based on individual unemployability is not whether the Veteran can perform some types of work with his service-connected disabilities, the appropriate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he veteran can find employment-nonservice-connected disabilities and advanced age may not be considered.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

2.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

3.  The AOJ should then adjudicate the claim for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


